Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 11/19/2021 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with Applicants argument that “amended claim 1 defines the indication information as specific indication information for a terminal device or specific indication information for a group of terminal devices, which is not disclosed by Islam” because Islam et al. discloses on Fig. 7 that the command 710 is for a specific terminal (704).
Examiner respectfully disagrees with Applicants argument that “It should be pointed out that, in Islam, there is only one piece of information between the base station and the UE, i.e., the first beam, which is used for the base station to communicate with the UE. However, in amended claim 1, there are two piece of information, which are high-level signaling and indication information, wherein, the high-level signaling comprises information of multiple beams in the beam group and is used for the base station to preconfigure the beam group for the specific UE, and the indication information is specific indication information for a terminal device and is used to indicate which beam in a pre-configured beam group is the beam corresponding to the each uplink transmission channel. Therefore, the first beam in Islam can not correspond to the high-level signaling and the indication information at the same time in the amended claim 1” because Islam et al. illustrates two pieces of information command 710 to the UE 704 via RRC signaling).  Furthermore, the Office action does not rely on “a first beam” to “correspond to the high-level signaling and the indication information at the same time in the amended claim 1,” but relies on command 710 and RRC signaling.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 19, 24, 35, 40, 53, 58 and 69-72 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al. 2017/0346539.
Claims 1, 19, 35 and 53:
Islam et al. discloses a network device (Islam et al.; Fig. 30), a terminal device, comprising a processor and a transceiver (Islam et al.; Fig. 32);
 a method for uplink transmission, comprising:
receiving, by a terminal device, indication information (710; Islam et al.; Fig. 7; [0126]) sent by a network device, the indication information being used for indicating a beam corresponding to at least one uplink transmission channel (PUCCH, PUSCH; Islam et al.; [0125]) of the terminal device, wherein a beam corresponding to each 
performing, by the terminal device, uplink transmission according to the indication information (Islam et al.; [0125]; [0126]; [0131]),
wherein the indication information comprises information of a beam corresponding to each uplink transmission channel in the at least one uplink transmission channel (Islam et al.; [0125]; [0126]),
wherein the information of the beam corresponding to the each uplink transmission channel comprises a beam index (beam index; Islam et al.; [0125]; [0126]) of the beam corresponding to the each uplink transmission channel, 
wherein the beam index of the beam corresponding to the each uplink transmission channel is used to indicate which beam in a pre-configured beam group (plurality of beam indexes) is the beam corresponding to the each uplink transmission channel (the command 710 may indicate a corresponding channel (or channel group) for each beam index of the plurality of beam indexes; Islam et al.; [0125]; [0126]), and
wherein the beam group is a beam group configured by the network device to the terminal device through a high-level signaling (RRC; Islam et al.; [0122]); wherein the indication information is specific indication information for a terminal device (Islam et al.; Fig. 7; [0126]; [0131]) or specific indication information for a group of terminal devices.
Claims 6, 24, 40 and 58:
Islam et al. discloses the information of the beam corresponding to the each uplink transmission channel comprises a beam identity (beam index) of the 
Claims 69-72:
Islam et al. discloses the indication information carries information of the beam corresponding to the PUSCH, and information of the beam corresponding to the PUCCH (Islam et al.; [0125]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416